Exhibit (n) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to theincorporation by referencein this Post-Effective Amendment No. 2 to Registration Statement No.333-196682 on Form N-2 of our report dated April22, 2015, relating to the consolidated financial statements and financial highlights for the period ended February 28, 2015 of BlackRock Debt Strategies Fund, Inc. and Subsidiary (the “Fund”), appearing in the Annual Report on Form N-CSR for the year ended February 28, 2015, and to the references to us under the headings “Financial Highlights” and “Other Service Providers” in the Prospectus, which is part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts June 25, 2015
